DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,355,977 (‘977 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are anticipated by claims 1-20 of ‘977.
	With respect to claims 1,8,15, claim 11 of ‘977 discloses all the claimed limitations except for extracting the network address information from a multicast frame. Since claim 11 of ‘977 discloses receiving a multicast frame and identifying a unicast address of an intended recipient device and a unicast address of an unintended recipient device, it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the step of extracting the network address information from a multicast frame of claim 1 of the current application would have to perform in 

	With respect to claims 2-7, 9-14, 16-20, claims 1-10, 12-20 of ‘977 inherently disclose all the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fanfelle et al (2008/0186896) and Arroyo et al (2012/0155462) and Official Notice.
	With respect to claims 1,8,15, Fanfelle discloses a system 102 (fig 1) comprising: a memory 136 (fig 1); and one or more processors 128, 140, 126 (fig 1) coupled to the memory and configured to: identify network address information from a multicast frame directed to a multicast group, based on the extracted network address information (Abstract, “identify one or more wireless clients based on the IP multicast destination address and unicast media access control (MAC) addresses of the one or more wireless clients”), determine an intended recipient device of content of the multicast frame (para [0038], “if the packet is an IP multicast packet, wireless multicast proxy 102 determines whether the IP multicast address of the IP multicast packet is listed in multicast table 138”; the intended recipients are listed in the table) and an unintended recipient (para [0040], “if the IP multicast destination address of the IP multicast packet is not listed in multicast table 138, wireless multicast proxy 102 drops the IP multicast packet”; the unintended recipients ear not listed in the table”) device of the content of the multicast frame, wherein the intended recipient device and the unintended recipient device 106A … 106N (fig 1) are members of the multicast group (fig 4; paras [0045] – [0046]; the intended recipients are the active ones and the unintended recipients are the disable ones), identify a unicast address of the intended recipient device, and transmit the content of the multicast frame as a unicast frame to the intended recipient device using the unicast address of the intended recipient device (para [0041], “But if the IP multicast destination address of the IP multicast packet is listed in multicast table 138, wireless multicast proxy 102 identifies one or more wireless clients 106 based on the IP multicast packet, and transmits a respective wireless unicast packet of the data in the IP multicast packet to each of the identified wireless clients”).
	Fanfelle discloses identifying network address information from a multicast frame directed to a multicast group. Fanfelle does not explicitly disclose extracting network address information from a multicast frame directed to a multicast group. Since Fanfelle discloses identifying the network address information, Fanfelle would have to extract the network address in order to identify the network address. Further, the Official Notice is taken that, extracting network address information from a multicast frame directed to a multicast group, would have been known. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fanfelle by extracting 
	Fanfelle does not explicitly disclose wherein the intended recipient device and the unintended recipient device are members of the multicast group. Arroyo discloses a system for processing multicast messages wherein wherein the intended recipient device and the unintended recipient device are members of the multicast group (para [0041], “multicast message includes a group identifier.  Such a group identifier specifies a subset of the data processing system's logical partitions intended to receive the multicast message.  The method of FIG. 5 includes two alternative ways of providing (308) such a multicast message to at least one logical partition configured to receive multicast messages.  In the method of FIG. 5, providing (308) such a multicast message to at least one logical partition may include providing (502), by the hypervisor, the multicast message only to logical partitions specified by the group identifier.  That is, 
in some embodiments, the hypervisor may effectively filter multicast message 
such that only intended recipients receive the message”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fanfelle by filtering multicast message such that only intended recipients receiving the message, taught by Arroyo to make the system more efficiency.
 
	With respect to claims 2,9,16, Fanfelle discloses using header for storing network information (fig 6; para [0020]). Fanfelle does not disclose wherein the network address information comprises layer-2 information or layer-3 information. The Official Notice is taken that, the network address information comprises layer-2 information or layer-3 

	With respect to claims 3,10,17, Fanfelle discloses wherein the network address information comprises at least one destination media access control (MAC) address, or at least one transmission control protocol/internet protocol (TCP/IP) address, wherein the at least one MAC address or the at least one TCP/IP address is extracted from a header of the multicast frame (para [0012], “In general, in one aspect, an embodiment features an apparatus comprising: a wireless input circuit adapted to wirelessly receive a packet of data, wherein the packet has an Internet Protocol (IP) multicast address as an IP destination address and a unicast media access control (MAC) address of the apparatus as a MAC destination address; an address conversion circuit adapted to generate a multicast MAC address based on the IP multicast destination address; an address replacement circuit adapted to replace the MAC destination address of the packet with the multicast MAC address; and an output circuit adapted to transmit the packet of data”).

	With respect to claims 4,11,18, Fanfelle discloses identify 208 (fig 2, “In multicast table”) a unicast address of the unintended recipient device; and block 208 (fig 2, “Drop packet”) transmission of the content of the multicast frame using the multicast frame or a unicast frame addressed to the unintended recipient device.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        04/08/2021